Citation Nr: 1816677	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-15 833A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for peripheral neuropathy in the right and left upper extremities, to include as secondary to service-connected diabetes mellitus. 

2.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for peripheral neuropathy in the right and left upper extremities, to include as secondary to service-connected diabetes mellitus. 

4.  Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities. 

5.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus disability. 

6.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and D.M.


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1966 to October 1969. 

These matters come before the Board of Veterans' Appeal (Board) on appeal from an August 2009 and February 2012 rating decisions by the Department of Veterans Affairs, Regional Office, located in St. Petersburg, Florida (RO).  In the August 2009 rating decision, the RO denied an increased rating for diabetes mellitus and declined to reopen a previously denied claim for entitlement to service connection for hypertension.  In the February 2012 rating decision, the RO continued and confirmed the previous denials for entitlement to service connection for peripheral neuropathy in both upper extremities, and denied a claim for TDIU.  

Although the RO reopened the claims of service connection for peripheral neuropathy in both upper extremities and hypertension, the Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

In July 2017, the Veteran and his wife provided testimony to the undersigned during a Board hearing held at the RO.  A copy of the hearing transcript has been associated with the claims folder. 

The Board notes record contains a February 2018 waiver of initial consideration of additional evidence has been associated with the claims since the matters were last adjudicated in an April 2014 statement of the case (SOC).  The Board may proceed with adjudication of these matters.   

The issues of entitlement to service connection for hypertension and for peripheral neuropathy in the upper extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 2008 rating decision, the RO denied the claim for entitlement to service connection for hypertension and the Veteran did not appeal that decision. 

2.  In a December 2008 rating decision, the RO continued the denial of the claims for entitlement to service connection for peripheral neuropathy in the right and left upper extremities and the Veteran did not appeal that decision.

3.  Evidence received since the March 2008 and December 2008 rating decisions relates to an unestablished element needed to substantiate the underlying claim of service connection for hypertension, and for peripheral neuropathy in the upper extremities, respectively, and raises a reasonable possibility of substantiating such claims.  


4.  The Veteran's diabetes mellitus type II requires the use of insulin and restricted diet; regulation of activities is not required. 

5.  Resolving all reasonable doubt in favor of the Veteran, the competent evidence of record indicates that the nature and severity of the Veteran's service-connected disabilities prevent him from obtaining and retaining substantially gainful employment consistent with his educational background and work experience.


CONCLUSIONS OF LAW

1.  The March 2008 and December 2008 rating decisions that denied the claims for entitlement to service connection for hypertension and peripheral neuropathy in upper extremities are final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017)

2.  Evidence received since the March 2008 and December 2008 rating decisions in relation to the Veteran's claim for entitlement to service connection for hypertension and peripheral neuropathy in upper extremities are new and material, and, therefore, the claims may be reopened.  38 U.S.C. §§ 5108, 7104 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for entitlement to an evaluation in excess of 20 percent for diabetes mellitus type II disability have not been met or nearly approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2017).

4.  The criteria for entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU) have been met.  38 U.S.C.A. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

In light of the fact that the Board is reopening the previously denied claims for service connection and granting entitlement to a TDIU, a discussion of the VA's duties to notice and assist, as well as a detailed explanation of how VA complied with those requirements, is unnecessary at this time.  See 38 U.S.C.A. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).

Regarding the Veteran's claim for increased rating for diabetes mellitus, VA's duty to notify was satisfied by letters dated in March 2009 and July 2011.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also met its duty assist the Veteran.  VA all relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file. VA further afforded the Veteran VA diabetes mellitus examinations, which are adequate for evaluating his disability.  In addition, the Veteran and his wife have provided lay testimony during the Board hearing in support of his claim.  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

2.  Petition to Reopen Claims

Generally, a claim that has been denied in an unappealed Board or rating decision may not thereafter be reopened and allowed.  38 C.F.R. §§ 20.1100, 20.1103 (2017).  The exception to this rule is 38 U.S.C. § 5108 (2012), which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2017). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Review of the claims folder shows that the Veteran's original claims for entitlement to service connection for peripheral neuropathy in the upper extremities and hypertension were denied in a March 2008 rating decision.  His claims were denied based on a determination that the evidence of record failed to demonstrate that the Veteran had current diagnosed disorders that were related to his period of service, to include as secondary to service-connected diabetes mellitus. 

Shortly thereafter, the Veteran submitted a statement concerning his service-connected diabetes mellitus, and he was afforded a VA diabetes and nerve examination in November 2008.  The RO reconsidered the Veteran's claims for peripheral neuropathy in the upper extremities, but continued the denial of the claims in a December 2008 rating decision based on a determination that the evidence of record failed to demonstrate that the Veteran had a current diagnosis.  The March 2008 and December 2008 rating decisions were not appealed nor was new and material evidence submitted within one year, respectively.  Accordingly, the determinations are final.  38 C.F.R. §§ 3.156 (b), 20.1103. 

The Board notes that in February 2009, the Veteran sought to reopen his claim for entitlement to service connection for hypertension, and in an August 2009 rating decision, the RO declined his petition to reopen.  Although the RO issued notification of that denial in September 2009, the Veteran stated that he did not receive the notification letter and requested another copy of the decision.  See November 2009 statement from the Veteran.  The RO did not re-issue the notification letter for the August 2009 rating decision until December 2010.  

In January 2011, the Veteran submitted a notice of disagreement to the RO's August 2009 denial of his petition to reopen claim for service connection for hypertension.  The RO determined that the Veteran's January 2011 notice of disagreement was not timely to the August 2009 rating decisions.  However, the Board disagrees.  Since the Veteran did not receive actual notification of the August 2009 rating decision until December 2010, his January 2011 notice of disagreement is considered timely to the August 2009 rating decision.  As such, the Veteran's February 2009 claim to reopen his previously denied claim for service connection for hypertension remains pending. 

The evidence received since the March 2008 and December 2008 rating decisions, includes in pertinent part, VA and private medical records that show diagnoses of hypertension and VA treatment records that show the Veteran's complaints of bilateral hand pain and numbness have been associated with neuropathy.   This additional medical evidence of record goes towards the element of current disability for hypertension and peripheral neuropathy in the upper extremities, which was not previously present for the claimed disorders.  As such, it is sufficient to reopen the previously-denied claims.

In addition, the Veteran has provided testimony during a July 2017 Board hearing regarding each issue.  He testified he experiences pain and numbness in his upper extremities that he believes is due to peripheral neuropathy associated with his diabetes mellitus and that his symptoms are not a result of carpal tunnel syndrome or cervical radiculopathy.   The Veteran also testified that he feels his diabetes mellitus had an onset prior to the date of diagnosis, and his diabetes mellitus pre-dates his hypertension.  

Assuming its credibility for the purpose of establishing whether new and material evidence has been submitted, the foregoing evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claims.  Therefore, this evidence is new and material and reopening of the claims are in order.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010). 

The claims for service connection for hypertension and peripheral neuropathy in the upper extremities require additional development and are addressed in the remand portion below.

3.  Increased Rating 

The Veteran believes that he is entitled to an evaluation in excess of 20 percent for his diabetes mellitus disability.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2017).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2017).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2017).  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

The Veteran's diabetes mellitus disability is rated as 20 percent disabling, pursuant to Diagnostic Code 7913.  38 C.F.R. § 4.120 (2017).  Under Diagnostic Code 7913, a rating of 20 percent is assigned for diabetes requiring either insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is warranted when diabetes requires insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted when diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted when diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.120, Diagnostic Code 7913.

The Board notes that "regulation of activities" is defined in the rating criteria for a 100 percent disability rating under Diagnostic Code 7913 as "avoidance of strenuous occupational and recreational activities."  38 C.F.R. § 4.120.  Although not specified in the rating criteria, the Board finds that this definition also applies to the "regulation of activities" discussed in the 40 percent and 60 percent disability ratings under Diagnostic Code 7913.  Additionally, the Board notes that medical evidence is required to show that occupational and recreational activities have been restricted.  See Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007). 

Because of the successive nature of the rating criteria for diabetes, e.g., the evaluation for each higher disability rating includes the criteria of each lower disability rating; each of the three criteria listed in the 40 percent rating must be met in order to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  Stated another way, if a component is not met at any one level, a veteran can only be rated at the level that did not require the missing component.  Id. 

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be separately evaluated unless they are part of the criteria used to support a 100 percent rating, and that noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.120.  In this case, the Veteran is separately rated for bilateral lower extremity peripheral neuropathy, and his claims for peripheral neuropathy in the upper extremities and hypertension are addressed in the remand portion below.  
 
The Veteran asserts that his diabetes mellitus disability necessitates daily insulin intake and restricts his activities and diet.  

A review of the evidence shows that the Veteran has been diagnosed with diabetes mellitus.  VA and private treatment records show he treats his diabetes mellitus with insulin and restricted diet.  VA treatment records show that the Veteran was consistently informed of benefits of regular exercise and advised to increase his regular activity to better control his blood glucose level.  See October 2010, February 2012, August 2014, November 2014, and December 2016 VA treatment records. 

During the pendency of the appeal, the Veteran has undergone four VA examinations to evaluate the severity of his diabetes mellitus disability.  See November 2008, October 2010, May 2011, and March 2017 VA examination reports.  In each of these VA examination reports, the VA examiner consistently recorded that the Veteran has current diagnosis of diabetes mellitus type II that is managed by insulin medication and restricted diet.  Each VA examiner marked that the Veteran was not restricted in his activities because of his diabetes mellitus.  With regard to frequency of care, it was noted that the Veteran visited his diabetic care provider less than 2 times per month for episodes of ketoacidosis or hypoglycemia.  No hospitalizations were reported.  There was no evidence of progressive unintentional weight loss or loss of strength.

During his July 2017 Board hearing, the Veteran testified that the management of his diabetes mellitus includes insulin medication, restricted diet, and regulation of activities.  The Veteran reported that his treating VA medical provider has verbally advised him to regulate his activities. 

A review of the medical evidence of record demonstrates that the Veteran requires daily insulin and a restricted diet to control his diabetes.  There is no indication, beyond his own lay statements, that his diabetes necessitates regulation of activities-i.e., that he was prescribed or advised to avoid strenuous occupational and recreational activities on account of his diabetes.  See Camacho, 21 Vet. App. at 363.  The Veteran's statements that his medical provider advised him to restrict is activities is simply too attenuated and inherently unreliable to constitute medical evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995).  This is especially true where, since the contemporaneous notes in the VA medical treatment advise him to increase, not decrease, his activity level.  Moreover, in all four of the VA examination reports, the VA examiner found no physical restrictions due to diabetes and a review VA and private treatment records are negative for any determinations that it is medically necessary to regulate the Veteran's activities.  

The Board acknowledges the March 2017 VA examiner's medical conclusion that the Veteran's diabetes mellitus limits him to light duty, and the Veteran is precluded from employment duties that required very heavy rigorous physical activities or vigorous strenuous activities because of risk of hypoglycemia.  The VA examiner noted that, theoretically, hypoglycemia can occur as result of very heavy physical exertion and thus special consideration may be needed for very physically active individuals with diabetes as extreme vigorous exercise/exertion can cause disturbance in glucose control.  However, the VA examiner explained this occupational restriction did not result in regulation of activities as management of his diabetes mellitus.  The VA examiner explained that regulation of activities was not part of the Veteran's management of his diabetes mellitus as regular exercise is beneficial.  

The Board finds that the Veteran's restriction from "very heavy rigorous physical activities" or "vigorous strenuous activities" involves avoidance of a higher intensity of activity level than "strenuous occupational and recreational activities" as required by VA regulations for a higher evaluation than 20 percent under Diagnostic Code 7913.  See 38 C.F.R. § 4.120.  

Additionally, there is no evidence that the Veteran was hospitalized for ketoacidosis or hypoglycemic reaction, or that he required twice a month visits to a diabetic care provider.  Under the facts of this case, a higher, 40 percent evaluation is not warranted under Diagnostic Code 7913.  See 38 C.F.R. § 4.120.  

Most significantly, the Board finds the objective medical evidence-particularly the VA examination reports of record-to be more probative and credible than the lay evidence in determining that the Veteran's diabetes does not meet the criteria for a rating in excess of 20 percent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  These reports clearly show that the Veteran's diabetes necessitates insulin and a managed diet, but that regulation of activities is not required.  The current 20 percent evaluation contemplates these symptoms.  The Board acknowledges the Veteran's assertion that his treating VA medical provider advised him to restrict his activities; however, such reports are inconsistent with the more probative medical evidence.  

Regarding additional complications from diabetes, the Board reiterates that the Veteran has been separately evaluated for bilateral lower extremity peripheral neuropathy and skin disability, and he has not appealed the ratings for these disabilities.  There is no evidence of other diabetic complications, such as retinopathy, that would warrant separate ratings.  The Veteran's claims for service connection for hypertension and peripheral neuropathy in the upper extremities as secondary to his diabetes mellitus are addressed in the remand portion below. 

For the foregoing reasons, the Board finds that an evaluation in excess of 20 percent for diabetes mellitus disability is not warranted.

4.  Total Disability Rating due to Individual Unemployability (TDIU) 

Pertinent law provides that a TDIU may be assigned where the schedular rating is less than total and the person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 4.15, 4.16 (2017).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2017).

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Throughout the pendency of the appeal, the Veteran has been service-connected for the following: anxiety disorder, rated as 50 percent disabling; diabetes mellitus, rated as 20 percent disabling; peripheral neuropathy in his right lower extremity, rated as 10 percent disabling; peripheral neuropathy in his left lower extremity, rated as 10 percent disabling; and residual scar, epiddymo-orchitis, and onchyomycosis disabilities, each rated as noncompensable.  His combined rating was 70 percent.  In addition, as of June 2016, the Veteran has also been service-connected for coronary artery disease, rated as 50 percent disabling.  The Veteran's service-connected disabilities have satisfied the scheduler criteria under 38 C.F.R. § 4.16(a) throughout the pendency of the appeal. 

The Veteran asserts that he is unable to work due to his service-connected diabetes mellitus, peripheral neuropathy in his lower extremities, and psychiatric disability.  On his January 2011 Application for Increased Compensation based on Unemployability, VA 21-8940, the Veteran marked that he was last employed as a plumber in December 2010, and at that time, he became too disabled to work on December 30, 2010.  On a January 2017 response from his employer, it was remarked that the Veteran last worked in December 2010 as a plumber, and he did not return to work following his surgery (referring to a January 2011 surgery involving the Veteran's cervical spine).  The employer also noted that the Veteran had several health conditions that impacted his ability to work. 

The record contains several VA medical opinions that address whether the Veteran's service-connected disabilities impact his ability to work.  VA examiners in the May 2011 and March 2017 VA examination reports concluded that the severity of the Veteran's disabilities due to diabetes mellitus and peripheral neuropathy in his lower extremities limited him to light duty or sedentary occupations.   The examiners in the January 2013 and March 2017 VA psychiatric examination report concluded that the severity of the Veteran's psychiatric disability would not preclude him from sedentary occupation.  However, the March 2017 VA psychiatric examiner qualified his medical conclusion by noting that the Veteran would be most successful in occupational situations in which he could work alone, away from public interaction, and he could work at a flexible, moderate pace. 

In support of his claim for TDIU, the Veteran has submitted letters from his treating VA psychiatrist.  See May 2011, July 2012, and January 2018 letters from VA psychiatrist.  In the May 2011 letter, the VA psychiatrist noted that the Veteran's service-connected anxiety disability had worsened since the loss of his ability to work in his trade as a plumber.  She concluded that a result of his increased mental health symptom, he was considered unemployable.  In her July 2012 letter, the VA psychiatrist found that the Veteran's mental health symptoms have not improved and he was still considered unemployable.  She noted that the Veteran had severe depression and PTSD symptoms that precluded from performing any type of work. His cognitive function is poor and he had panic attacks at least once a week.  The VA psychiatrist opined that his service-connected psychiatric disability keeps him from being a productive and reliable worker.  Finally, in a January 2018 letter, the VA psychiatrist concluded that based on the severity of the Veteran's service-connected psychiatric disability, he was not capable of working in any capacity, even sedentary positions.

The Board finds that the evidence suggests that the Veteran's service-connected disabilities, when viewed in light of his background and work history, as likely as not preclude substantial gainful employment opportunities.  The Veteran's prior employment as a plumber required heavy physical labor and periods of prolonged standing, which he is clearly no longer able to do because of severity of his service-connected diabetes mellitus and peripheral neuropathy in his lower extremities.  He has no other formal training.  There is no indication in the record that the Veteran would be able to participate in more sedentary employment.  Moreover, the Veteran's treating VA psychiatrist's medical conclusion weighs against his ability to work even in a sedentary employment position.  

Based on the competent medical evidence of record, including statements from the VA psychiatrist, the Board finds that the Veteran is, as likely as not, no longer able to maintain gainful employment.

The Board acknowledges the evidence of record that reflects that the Veteran was let go from his position as a plumber because he was restricted to light duty work following his January 2011 cervical spine surgery; however, he now asserts that he is too disabled to work also because of his service-connected disabilities at that time.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

Therefore, affording all reasonable doubt in favor of the Veteran, the Board is satisfied that the competent and probative evidence demonstrates that the Veteran's service-connected disabilities, which resulted from a common etiology, render him unemployable, and as such, the Board concludes that entitlement to a TDIU has been established and the appeal is granted.  38 C.F.R. § 4.16.


ORDER

As new and material evidence has been received, the claim for service connection for hypertension is reopened.

As new and material evidence has been received, the claim for service connection for peripheral neuropathy in both upper extremities is reopened.

Entitlement to an evaluation in excess of 20 percent for diabetes mellitus disability is denied. 

Entitlement to a total disability rating for individual unemployability due to service-connected disabilities is granted.


REMAND

The Veteran seeks entitlement to service connection for hypertension and peripheral neuropathy in his upper extremities, both to include as secondary to his service-connected diabetes mellitus.  Based on a review of the record, the Board finds that additional development is needed prior to adjudication of the claims.

The Veteran asserts that his hypertension is proximately caused or aggravated by his service-connected diabetes mellitus.  The record shows that the RO previously denied the Veteran's claim in March 2008 because the medical evidence failed to demonstrate a current diagnosis of hypertension.  In particular, a November 2008 VA examination report shows the VA examiner concluded that a review of the claims folder and clinical evidence from physical examination did not support a diagnosis of hypertension.  Then, in the February 2012 rating decision, the RO determined that the medical evidence showed that the Veteran's hypertension existed prior to the onset of his diabetes mellitus.  This determination appears to be based primarily upon the findings from a May 2011 VA examination report in which the VA examiner recorded the Veteran's medical history of hypertension since 1980's, prior to his diagnosis of diabetes mellitus in 2001.  

Notably, a review of VA and private treatment records note that the Veteran had elevated blood pressure readings in 2007; however, these records do not show actual treatment for hypertension until years later.  Again, the November 2008 VA examiner concluded against a current diagnosis of hypertension at that time.  It appears that the Veteran was first prescribed metoprolol tartrate medication for high blood pressure in 2012, and his medication was increased to include HCTZ in 2016.  The medical evidence shows the Veteran was not treated for hypertension until well-after the onset of his diabetes mellitus in 2001.  As such, the Board finds that another VA medical opinion is needed to determine whether the Veteran's hypertension is secondary to his service-connected diabetes mellitus. 

A remand is also needed to afford the Veteran with a new VA examination to determine whether he has peripheral neuropathy in his upper extremities that is secondary to his diabetes mellitus.  The Veteran has consistently reported that he experiences symptoms of pain, numbness, tingling, and weakness in his upper extremities.  

The Board acknowledges that the record contains the report of a May 2011 VA nerve examination in which the clinical evidence failed to demonstrate peripheral neuropathy in the upper extremities.  In addition, in a February 2012 VA medical opinion report, the VA examiner concluded that there was no evidence of peripheral neuropathy in the upper extremities and the Veteran's complaints involving his upper extremities were associated with his bilateral carpal tunnel syndrome and ulnar neuropathy, which was not secondary to his service-connected diabetes mellitus.  Since then, a review of the Veteran's VA treatment records indicates that his complaints of bilateral hand pain and numbness have been associated with diabetic neuropathy.  See June 2014 and September 2016 VA treatment records.  

The Board finds a new VA examination is needed to determine whether the Veteran has a current diagnosis of upper extremity peripheral neuropathy, and if so, whether the current condition is etiologically related to his service-connected diabetes mellitus. 

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  

2.  Afford the Veteran with a VA examination in conjunction with his claim for service connection for hypertension.  The claims folder should be made available to the examiner for review before the examination.  

Based on a review of the Veteran's pertinent history, the Veteran's statements, and the findings from the prior VA examination reports as well as the current clinical evaluation, the examiner should provide opinions to the following: 

a. Is it at least as likely as not (i.e., at least 50 percent probable) that the Veteran's hypertension originated in service or is otherwise etiologically related to service, to include presumed exposure to Agent Orange. 
 
b. Is it at least as likely as not (i.e., at least 50 percent probable) that the Veteran's hypertension is caused, aggravated, or is otherwise related to the Veteran's service-connected diabetes mellitus and/or coronary artery disease.  In doing so, the VA examiner is asked to consider the VA medical records that show the Veteran was prescribed metoprolol tartrate in 2012 and his medication was increased to include HCTZ in 2016.  

The VA examiner is asked to reconcile any medical opinion regarding the onset of the Veteran's hypertension with the findings from the prior December 2007, November 2008 and February 2012 VA examination reports.  

A complete rationale for all proffered opinions must be provided.

3. Afford the Veteran a VA examination to assess whether bilateral upper extremity peripheral neuropathy is present.  The claims folder should be made available to the examiner for review before the examination.  

Based on a review of the Veteran's pertinent history, the Veteran's statements, and the examination, the examiner should provide opinions to the following: 

a. Does the Veteran have a current diagnosis of peripheral neuropathy in his upper extremities?

b. Is it at least as likely as not (i.e., at least 50 percent probable) that the Veteran's upper extremity peripheral neuropathy originated in service or is otherwise etiologically related to service, to include presumed exposure to Agent Orange.  

c. Is it at least as likely as not (i.e., at least 50 percent probable) that the Veteran's upper extremity peripheral neuropathy is caused, aggravated, or is otherwise related to the Veteran's service-connected diabetes mellitus. 

d. Does the Veteran have any diagnosed neurologic involvement in his upper extremities (carpal tunnel syndrome or ulnar nerve impairment) that is at least as likely as not (i.e., at least 50 percent probable) result of his period of service or proximately caused or aggravated by his service-connected diabetes mellitus. 

A complete rationale for all proffered opinions must be provided. 

4. Thereafter, readjudicate the issues on appeal.  If any of the benefits sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


